DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a calibration method of acquiring an eight error model, S-parameters and Z-parameters and claims 15-16 recites the use of terminal equipment comprising a non-transitory memory, a processor and a computer program. The eight error model and parameters describes the relationship between a preliminary calibration pieces and parallel crosstalk between probes.  This judicial exception is not integrated into a practical application because the data acquiring steps required to use the model correlation do not add a meaningful limitation to the method as they are insignificant extra-solution activity. The claim(s) does/do not 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-7, 10-11 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seelmann-Eggebert et al. (On the Accurate Measurement and Calibration of S-Parameters for Millimeter Wavelengths and Beyond, IEEE TRANSACTIONS ON MICROWAVE THEORY AND TECHNIQUES, VOL. 63, NO. 7, JULY 2015), and further in view of Hayden (US 2008/0018343).
With regards to claim 1, Seelmann-Eggebert discloses a method for to remove spurious artifacts from S parameter measurements up to 450 GHz (0.45 THz) (Abstract), comprising:
acquiring 12-term error models obtained after a preliminary calibration of a Terahertz frequency band system (pg. 2338; D. Reference Calibration Method discloses that the error terms are determined by comparison with simulated or measured reference which is provided in S-parameter data files.) 
acquiring a first S parameter (pg. 2340 2nd column 1st full paragraph teaches of obtaining 4-S-Paremeters which would make obtaining a first S parameter obvious.) based on a first calibration piece (Fig. 13; 4 x 5 transistor with port extensions) on the basis of the 12-term error models (see above) and determining a first model according to the first S parameter S11, the first model comprising parallel crosstalk terms between probes (pg. 2339; 2nd column; last paragraph and 2340; 1st partial paragraph; Fig. 12);
pg. 2340 2nd column 1st full paragraph teaches of obtaining 4-S-Paremeters which would make obtaining a second S parameter obvious.) based on a second calibration piece on the basis of the eight error models (see above), and determining a second model according to the second S parameter S12, the second model comprising series crosstalk terms between the probes (pg. 2339; 2nd column; last paragraph and 2340; 1st partial paragraph; Fig. 12);
acquiring a third S parameter (pg. 2340 2nd column 1st full paragraph teaches of obtaining 4-S-Paremeters which would make obtaining a second S parameter obvious.) based on a measured piece on the basis of the eight error models (see above), and determining a third model according to the third S parameter, the third mathematical model comprising a Z parameter of the measured piece (pg. 2339; col. 2; 1st full para.; obtaining the correct impedance level) ; and
obtaining the Z parameter of the measured piece based on the first model, the second model and the third mathematical model, and acquiring an S parameter of the measured piece according to the Z parameter of the measured piece (pg. 2339; col. 2; 1st full para.).
eight error models and determining a first, second and third mathematical model comprising parallel crosstalk between probes.
Hayden teaches of a method of compensating for a vector network analyzer (Abstract). Hayden teaches that maximum testing frequency has risen to 110 GHz (which is 0.11 THz) and beyond [0005]. Hayden discloses of probe tip error box having ABCD parameters are converted to S-parameters and eight-term error model is converted to a twelve-term model using switching terms and cross-talk terms [0055]. Further, the reference teaches the mathematical construction of the eight-term error model utilizing two-port ABCD parameters and cross-talk and switching terms [0043]- [0047] ([0047]-[0063] teaches the construction of the mathematical model). Lastly, the reference teaches of multi-port network analyzers (greater than two ports) which include a series of error models E1, E2, E3, E4 for ports 1, 2, 3, and 4 respectively [0093][0096].
In view of Hayden, it would have been obvious to one of ordinary skill within the art to create a first, second and third mathematical models which would model crosstalk between probes. The motivation is to model crosstalk to help enable S-parameter corrections in Line-Reflect-Reflect-Match (LRRM) 

With regards to claim 2, Seelmann-Eggebert, in view of Hayden, discloses the calibration method according to claim 1, wherein acquiring the first S parameter based on the first calibration piece on the basis of the eight error models, and determining the first mathematical model according to the first S parameter comprises:
generating a first equivalent circuit model (Hayden; Fig.; E1) corresponding to the first calibration piece (1st Load) based on the first calibration piece (Hayden; Fig. 2)(Hayden; [0045][0046]; two mirror identical half-circuits; [0093]);
acquiring the first S parameter of the first calibration piece according to the eight error models (see the rejection of claim 1);
converting the first S parameter into a first Y parameter (Hayden; [0044][0047][0048]; obtaining Ey); and
determining the first mathematical model according to the first Y parameter and the first equivalent circuit model (Hayden; [0045][0047]).

With regards to claim 3, Seelmann-Eggebert, in view of Hayden, discloses the calibration method according to claim 2, wherein the first calibration piece is an open-open calibration piece, and the second calibration piece is a short-short calibration piece. (Seelmann-Eggebert; Fig. 11)

With regards to claim 6, Seelmann-Eggebert, in view of Hayden, discloses the calibration method according to claim 1, wherein acquiring the second S parameter based on the second calibration piece on the basis of the eight error models, and determining the second mathematical model according to the second S parameter (Hayden; Fig. 2)(Hayden; [0045][0046]; two mirror identical half-circuits; [0093]) comprises:
generating a second equivalent circuit model (Hayden; [0045][0046]; two mirror identical half-circuits; [0093]) (Fig. 6; E2) corresponding to the second calibration piece based on the second calibration piece (2nd Load);
acquiring the second S parameter of the second calibration piece obtained by measurement according to the eight error models (see the rejection of claim 1);
converting the second S parameter into a second Y parameter (Hayden; [0044][0047][0048]; obtaining Ey); and
(Hayden; [0045][0047]).

With regards to claim 7, Seelmann-Eggebert, in view of Hayden, discloses the calibration method according to claim 6, wherein the first calibration piece is an open-open calibration piece, and the second calibration piece is a short-short calibration piece. (Seelmann-Eggebert; Fig. 11)

With regards to claim 10, Seelmann-Eggebert, in view of Hayden, discloses the calibration method according to claim 1, wherein acquiring the third S parameter based on the measured  piece on the basis of the eight error models, and determining the the mathematical model according to the third S parameter (Hayden; Fig. 2)(Hayden; [0045][0046]; two mirror identical half-circuits; [0093]) comprises:
generating a third equivalent circuit model (Hayden; [0045][0046]; two mirror identical half-circuits; [0093]) (Fig. 6; E3) corresponding to the measured piece based on the measured piece (3rd Load);
acquiring the third S parameter of the measured piece obtained by measurement according to the eight error models (see the rejection of claim 1);
(Hayden; [0044][0047][0048]; obtaining Ey); and
determining the third mathematical model according to the second Y parameter and the second equivalent circuit model (Hayden; [0045][0047]).

With regards to claim 11, Seelmann-Eggebert, in view of Hayden, discloses the calibration method according to claim 10, wherein the first calibration piece is an open-open calibration piece, and the second calibration piece is a short-short calibration piece. (Seelmann-Eggebert; Fig. 11)

With regards to claim 14, Seelmann-Eggebert, in view of Hayden, discloses the calibration method according to claim 10, wherein the first calibration piece is an open-open calibration piece, and the second calibration piece is a short-short calibration piece. (Seelmann-Eggebert; Fig. 11)

With regards to claim 15 and 16, Seelmann-Eggebert discloses a method for to remove spurious artifacts from S parameter measurements up to 450 GHz (0.45 THz) (Abstract), comprising:
(pg. 2338; D. Reference Calibration Method discloses that the error terms are determined by comparison with simulated or measured reference which is provided in S-parameter data files.) 
acquiring a first S parameter (pg. 2340 2nd column 1st full paragraph teaches of obtaining 4-S-Paremeters which would make obtaining a first S parameter obvious.) based on a first calibration piece (Fig. 13; 4 x 5 transistor with port extensions) on the basis of the 12-term error models (see above) and determining a first model according to the first S parameter S11, the first model comprising parallel crosstalk terms between probes (pg. 2339; 2nd column; last paragraph and 2340; 1st partial paragraph; Fig. 12);
acquiring a second S parameter (pg. 2340 2nd column 1st full paragraph teaches of obtaining 4-S-Paremeters which would make obtaining a second S parameter obvious.) based on a second calibration piece on the basis of the eight error models (see above), and determining a second model according to the second S parameter S12, the second model comprising series crosstalk terms between the probes (pg. 2339; 2nd column; last paragraph and 2340; 1st partial paragraph; Fig. 12);
pg. 2340 2nd column 1st full paragraph teaches of obtaining 4-S-Paremeters which would make obtaining a second S parameter obvious.) based on a measured piece on the basis of the eight error models (see above), and determining a third model according to the third S parameter, the third mathematical model comprising a Z parameter of the measured piece (pg. 2339; col. 2; 1st full para.; obtaining the correct impedance level) ; and
obtaining the Z parameter of the measured piece based on the first model, the second model and the third mathematical model, and acquiring an S parameter of the measured piece according to the Z parameter of the measured piece (pg. 2339; col. 2; 1st full para.).
Seelmann-Eggebert does not specifically disclose acquiring eight error models and determining a first, second and third mathematical model comprising parallel crosstalk between probes. Further, Seelmann-Eggebert does not disclose and a terminal equipment comprising a non-transitory memory, processor and a computer program stored in the memory and executable on the processor.
Hayden teaches of a method of compensating for a vector network analyzer (Abstract). Hayden teaches that maximum testing frequency has risen to 110 GHz (which is 0.11 THz) and beyond [0005]. Hayden discloses of probe tip error box having ABCD parameters are converted to S-parameters and eight-term error model is converted to a twelve-term model using switching terms and cross-talk terms [0055]. Further, the reference teaches the mathematical construction of the eight-term error model utilizing two-port ABCD parameters and cross-talk and switching terms [0043]- [0047] ([0047]-[0063] teaches the construction of the mathematical model). Lastly, the reference teaches of multi-port network analyzers (greater than two ports) which include a series of error models E1, E2, E3, E4 for ports 1, 2, 3, and 4 respectively [0093][0096].
In view of Hayden, it would have been obvious to one of ordinary skill within the art to modify  Seelmann-Eggebert method to gain a method of creating a first, second and third mathematical models which that can model crosstalk between probes. The motivation is to model crosstalk to help enable S-parameter corrections in Line-Reflect-Reflect-Match (LRRM) vector network analyzer terahertz frequencies. This would provide a more accurate measurement of a device under test (i.e. a wafer).
Further, Hayden discloses an Agilent PNA vector network analyzer that utilizes WinCal 2006 software to automatically sequence measurement of the needed standards and compute the error terms using the various cases of the LRRM algorithm, and send the error terms back to the PNA [0089].
.

Allowable Subject Matter
Dependent claims 4-5, 8-9 and 12-13 are objected to and would be allowable if the 35 U.S.C. 101 and the 35 U.S.C. 103 rejections are overcome.
Claims 4-5, 8-9 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. (see no. 1 above)
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 4, the prior art of record does not specifically disclose, the first mathematical model is represented as YPEN, = Ypap + Yp, 
With regards to claim 8 and 12, the prior art of record does not specifically disclose, he calibration method according to claim 6, wherein, the second mathematical model is represented as YSHORTTOTAL = YPAD + YP  + (ZS + ZL)-1, wherein YSHORTTOTAL is the second Y parameter, YPAD is a PAD parallel parasitic parameter, YP is the parallel crosstalk terms between the probes, ZS is the series crosstalk terms between the probes, and ZL, is a series parasitic parameter of a PAD intraconnection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Cosan Caglayan, Member, IEEE, and Kubilay Sertel, Senior Member, IEEE, Experimental Analysis of Repeatability and Calibration Residuals in On-Wafer Non-Contact Probing, IEEE TRANSACTIONS ON MICROWAVE THEORY AND TECHNIQUES, VOL. 65, NO. 6, JUNE 2017
Entsfellner et al. (US 2015/0071097)
Strid et al. (US 2010/0001742)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495. The examiner can normally be reached M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business 





/HUGH MAUPIN/           Primary Examiner, Art Unit 2884